IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,655



               EX PARTE ROBERT CONNOLLY MILLIGAN, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 9010837 IN THE 403RD DISTRICT COURT
                           FROM TRAVIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of five counts of

aggravated sexual assault and one count of burglary of a habitation and sentenced to life

imprisonment on each count. The Third Court of Appeals affirmed his convictions. Milligan v. State,

No. 03-04-00531-CR (Tex. App.–Austin Feb. 16, 2006, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to timely advise him of his right to file petition for discretionary review pro se. Appellate
                                                                                                       2

counsel filed an affidavit with the trial court. Based on that affidavit, the trial court has entered

findings of fact and conclusions of law that appellate counsel failed to timely advise Applicant of

his right to petition for discretionary review pro se. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Third Court of Appeals in case number 03-04-00531-CR that affirmed his conviction in cause

number 9010837 from the 403rd Judicial District Court of Travis County. Applicant shall file his

petition for discretionary review with this Court within 30 days of the date on which this Court’s

mandate issues.

Delivered: October 5, 2011
Do not publish